NON-EMPLOYEE BOARD MEMBER

 

ALEXANDER & BALDWIN, INC.

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

RECITALS

 

A.        The Corporation has implemented an automatic award program under the
Plan pursuant to which eligible non-employee members of the Board will
automatically receive special awards of restricted stock units at periodic
intervals over their period of Board service in order to provide such
individuals with a meaningful incentive to continue to serve as members of the
Board.

B.        Participant is an eligible non-employee Board member, and this
Agreement is executed pursuant to, and is intended to carry out the purposes of,
the Plan in connection with the automatic award of restricted stock units under
the Plan.

C.        All capitalized terms in this Agreement shall have the meaning
assigned to them in the attached Appendix A.

NOW, THEREFORE, it is hereby agreed as follows:

1.         Grant of Restricted Stock Units. The Corporation hereby awards to
Participant, as of the Award Date, an award (the “Award”) of restricted stock
units under the Plan. Each restricted stock unit represents the right to receive
one share of Common Stock on the vesting date of that unit. The number of shares
of Common Stock subject to the awarded restricted stock units, the applicable
vesting schedule for the restricted stock units and the underlying shares, the
dates on which those vested shares shall be issued to Participant and the
remaining terms and conditions governing the Award shall be as set forth in this
Agreement.

AWARD SUMMARY

 

Participant:

Award Date:

 

 

Number of Shares Subject to Award:

 

__________ shares of Common Stock (the “Shares”)

Vesting Schedule:

Participant shall vest with respect to the Shares in a series of three (3)
successive equal annual installments upon his or her completion of each year of
Board service over the three (3)-year period measured from the Award Date. The
Shares may vest in whole or in part on an accelerated basis in accordance with
the provisions of Paragraphs 3 and 5 of this Agreement. In no event shall any
Shares vest after the date of Participant’s termination of Board service.

 



 

2.         Limited Transferability. Prior to the actual issuance of the Shares
which vest hereunder, Participant may not transfer any interest in the
restricted stock units subject to the Award or the underlying Shares or pledge
or otherwise hedge the sale of those units or Shares, including (without
limitation) any short sale or any acquisition or disposition of any put or call
option or other instrument tied to the value of those Shares. However, any
Shares which vest hereunder but otherwise remain unissued at the time of
Participant’s death may be transferred pursuant to the provisions of
Participant’s will or the laws of inheritance or to Participant’s designated
beneficiary or beneficiaries of this Award. Participant may also direct the
Corporation to issue the stock certificates for any Shares which in fact vest
and become issuable hereunder to one or more designated Family Members or a
trust established for Participant and/or his or her Family Members. Participant
may make such a beneficiary designation or certificate directive at any time by
filing the appropriate form with the Plan Administrator or its designee.

3.         Cessation of Service. The restricted stock units subject to this
Award shall immediately vest in full upon Participant’s cessation of Board
service by reason of death, Permanent Disability or Retirement. Should
Participant cease Board service for any other reason prior to vesting in one or
more Shares subject to this Award, then the Award will be immediately cancelled
with respect to those unvested Shares, and the number of restricted stock units
will be reduced accordingly. Participant shall thereupon cease to have any right
or entitlement to receive any Shares under those cancelled units.

 

 

4.

Stockholder Rights and Dividend Equivalents

(a)       Participant shall not have any stockholder rights, including voting,
dividend or liquidation rights, with respect to the Shares subject to the Award
until Participant becomes the record holder of those Shares following their
actual issuance.

(b)       Notwithstanding the foregoing, should any dividend or other
distribution payable other than in shares of Common Stock, whether regular or
extraordinary, be declared and paid on the outstanding Common Stock while one or
more Shares remain subject to this Award (i.e., those Shares are not otherwise
issued and outstanding for purposes of entitlement to the dividend or
distribution), then a special book account shall be established for Participant
and credited with a phantom dividend equivalent to the actual dividend or
distribution which would have been paid on those Shares had they been issued and
outstanding and entitled to that dividend or distribution. As the Shares
subsequently vest hereunder, the phantom dividend equivalents credited to those
Shares in the book account shall be distributed to Participant (in cash or such
other form as the Plan Administrator may deem appropriate in its sole
discretion) concurrently with the issuance of the vested Shares to which those
phantom dividend equivalents relate.

5.         Special Vesting Acceleration. The restricted stock units subject to
this Award shall immediately vest in full upon Participant’s continuation in
Board service until the effective date of any Change in Control transaction. The
vested Shares will be issued immediately upon such effective date or as soon as
administratively practicable thereafter, but in no event more than fifteen (15)
business days after such effective date, or will otherwise be

 

2



converted into the right to receive the same consideration per share of Common
Stock payable to the other shareholders of the Corporation in consummation of
the Change in Control and distributed at the same time as such stockholder
payments.

6.         Adjustment in Shares. Should any change be made to the Common Stock
by reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares, spin-off transaction or other change affecting the
outstanding Common Stock as a class without the Corporation’s receipt of
consideration, or should the value of outstanding shares of Common Stock be
substantially reduced as a result of a spin-off transaction or an extraordinary
dividend or distribution, or should there occur any merger, consolidation or
other reorganization, then equitable adjustments shall be made by the Plan
Administrator to the total number and/or class of securities issuable pursuant
to this Award in order to reflect such change and thereby prevent a dilution or
enlargement of benefits hereunder. In making such equitable adjustments, the
Plan Administrator shall take into account any amounts to be credited to
Participant’s book account under Paragraph 4(b) in connection with the
transaction, and the determination of the Plan Administrator shall be final,
binding and conclusive.

 

 

7.

Issuance of Shares of Common Stock.

(a)       Except as otherwise provided in Paragraph 5, on the applicable date on
which the Shares vest in accordance with the terms of this Agreement or as soon
as administratively practicable following such vesting date, but in no event
more than fifteen (15) business days after such vesting date, the Corporation
shall issue to or on behalf of Participant a certificate (which may be in
electronic form) for the vested shares of Common Stock and shall concurrently
distribute to Participant any phantom dividend equivalents with respect to those
vested Shares.

(b)       Except as otherwise provided in Paragraph 5, the settlement of all
restricted stock units which vest under this Award shall be made solely in
shares of Common Stock. In no event, however, shall any fractional shares be
issued. Accordingly, the total number of shares of Common Stock to be issued at
the time the Award vests shall, to the extent necessary, be rounded down to the
next whole share in order to avoid the issuance of a fractional share.

 

 

8.

Compliance with Laws and Regulations.

(a)       The issuance of shares of Common Stock pursuant to the Award shall be
subject to compliance by the Corporation and Participant with all applicable
requirements of law relating thereto and with all applicable regulations of any
stock exchange on which the Common Stock may be listed for trading at the time
of such issuance.

(b)       The inability of the Corporation to obtain approval from any
regulatory body having authority deemed by the Corporation to be necessary to
the lawful issuance of any Common Stock hereby shall relieve the Corporation of
any liability with respect to the non-issuance of the Common Stock as to which
such approval shall not have been obtained. The Corporation, however, shall use
its best efforts to obtain all such approvals.

 

 

3



9.       Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Corporation and its successors and assigns and Participant,
Participant’s assigns, the legal representatives, heirs and legatees of
Participant’s estate and any beneficiaries of the Award designated by
Participant.

10.       Notices. Any notice required to be given or delivered to the
Corporation under the terms of this Agreement shall be in writing and addressed
to the Corporation at its principal corporate offices. Any notice required to be
given or delivered to Participant shall be in writing and addressed to
Participant at the address indicated below Participant’s signature line on this
Agreement. All notices shall be deemed effective upon personal delivery or upon
deposit in the U.S. mail, postage prepaid and properly addressed to the party to
be notified.

11.       Construction. This Agreement and the Award evidenced hereby are made
and granted pursuant to the Plan and are in all respects limited by and subject
to the terms of the Plan. All decisions of the Plan Administrator with respect
to any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in the Award.

12.       Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Hawaii without resort to
that State’s conflict-of-laws rules.

13.       No Impairment of Rights. This Agreement shall not in any way affect
the right of the Corporation to adjust, reclassify, reorganize or otherwise make
changes in its capital or business structure or to merge, consolidate, dissolve,
liquidate or sell or transfer all or any part of its business or assets. In
addition, this Agreement shall not in any way be construed or interpreted so as
to affect adversely or otherwise impair the right of the Corporation or its
shareholders to remove Participant from the Board at any time in accordance with
the provisions of applicable law.

 

 

4



IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.

 

ALEXANDER & BALDWIN, INC.

 

 

By:

 

Title:

Vice President

Address:

822 Bishop Street

 

Honolulu, HI 96813

 

 

PARTICIPANT

Signature:

 

Address:

 

 

 

 

 

 

5



APPENDIX A

DEFINITIONS

A.        Agreement shall mean this Restricted Stock Unit Award Agreement.

B.        Automatic Grant Program shall mean the automatic grant program for
non-employee Board members in effect under Article Five of the Plan.

C.        Award shall mean the award of restricted stock units made to
Participant pursuant to the terms of this Agreement.

D.        Award Date shall mean the date the restricted stock units are awarded
to Participant pursuant to the Agreement and shall be the date indicated in
Paragraph 1 of the Agreement.

 

 

E.

Board shall mean the Corporation’s Board of Directors.

F.        Change in Control shall mean a change of ownership or control of the
Corporation effected through any of the following transactions:

(i)        a merger, consolidation or other reorganization approved by the
Corporation’s stockholders, unless securities representing more than fifty
percent (50%) of the total combined voting power of the voting securities of the
successor corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Corporation’s outstanding voting securities immediately
prior to such transaction,

(ii)       a sale, transfer or other disposition of all or substantially all of
the Corporation’s assets,

(iii)      the closing of any transaction or series of related transactions
pursuant to which any person or any group of persons comprising a “group” within
the meaning of Rule 13d-5(b)(1) of the 1934 Act (other than the Corporation or a
person that, prior to such transaction or series of related transactions,
directly or indirectly controls, is controlled by or is under common control
with, the Corporation) becomes directly or indirectly (whether as a result of a
single acquisition or by reason of one or more acquisitions within the twelve
(12)-month period ending with the most recent acquisition) the beneficial owner
(within the meaning of Rule 13d-3 of the 1934 Act) of securities possessing (or
convertible into or exercisable for securities possessing) thirty-five percent
(35%) or more of the total combined voting power of the Corporation’s securities
(as measured in terms of the power to vote with respect to the election of Board



members) outstanding immediately after the consummation of such transaction or
series of related transactions, whether such transaction involves a direct
issuance from the Corporation or the acquisition of outstanding securities held
by one or more of the Corporation’s existing stockholders, or

(iv)      a change in the composition of the Board over a period of twelve (12)
consecutive months or less such that a majority of the Board members ceases, by
reason of one or more contested elections for Board membership, to be comprised
of individuals who either (A) have been Board members continuously since the
beginning of such period or (B) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members
described in clause (A) who were still in office at the time the Board approved
such election or nomination.

 

 

G.

Code shall mean the Internal Revenue Code of 1986, as amended.

H.        Common Stock shall mean shares of the Corporation’s common stock.

I.         Corporation shall mean Alexander & Baldwin, Inc., a Hawaii
corporation, and any successor corporation to all or substantially all of the
assets or voting stock of Alexander & Baldwin, Inc. which shall by appropriate
action adopt the Plan.

J.         Family Members shall mean, with respect to the Participant, any
child, stepchild, grandchild, parent, stepparent, grandparent, spouse, former
spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law.

K.        1934 Act shall mean the Securities Exchange Act of 1934, as amended.

L.        Participant shall mean the non-employee Board member to whom the Award
is made pursuant to the Automatic Grant Program.

M.       Permanent Disability shall mean the inability of Participant to perform
his or her usual duties as a Board member by reason of any medically
determinable physical or mental impairment expected to result in death or to be
of continuous duration of twelve (12) months or more.

N.        Plan shall mean the Corporation’s 2007 Incentive Compensation Plan.

O.        Plan Administrator shall mean either the Board or a committee of the
Board acting in its capacity as administrator of the Plan.

P.        Retirement shall mean the cessation of Board service by reason of
retirement at or after the attainment of age seventy-two (72).



 

 

 